Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 06, 2018

The Court of Appeals hereby passes the following order:

A18A1371. KENNETH MALONE v. DEBORAH BENEFIELD, JUDGE et al.

      In 2010, Kenneth B. Malone was convicted of several offenses, including
aggravated assault, and we affirmed his convictions in an unpublished opinion.
Malone v. State, Case No. A12A0168 (May 31, 2012). In 2015, Malone filed four pro
se motions contending, generally, that his sentence is void because his indictment was
fatally defective. The trial court denied Malone’s motions, and he filed a second
appeal. We dismissed his appeal for lack of jurisdiction because he failed to make a
valid void-sentence argument. Malone v. State, Case No. A16A0380 (December 28,
2015).
      In 2017, Malone initiated a separate civil action and filed a “Petition to Set
Aside Void Judgment Lacking Subject Matter Jurisdiction.” In his petition, Malone
again argued that his indictment was defective. The trial court denied the motion and
dismissed his petition. Malone filed this direct appeal. We, however, lack jurisdiction
for two reasons.
      First, as Malone is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996. See OCGA § 42-12-1 et seq. OCGA § 42-12-8
requires that an appeal of a civil action filed by a prisoner “shall be as provided in
Code Section 5-6-35[,]” which requires an application for discretionary appeal.
Accordingly, we are unable to consider Malone’s direct appeal. See Jones v.
Townsend, 267 Ga. 489 (480 SE2d 24) (1997).
      Second, Malone’s appeal is also subject to dismissal because he is not
authorized to collaterally attack his conviction in this manner. See id.; see also
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); Daker v. Ray, 275 Ga.
205, 206 (1) (563 SE2d 429) (2002) (holding that the trial court correctly denied
prisoner’s filing because a civil action is not an appropriate method of challenging
the validity of a criminal conviction and sentence).
      For these reasons, this appeal is hereby DISMISSED

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.